Case 2:19-cv-11793-BWA-DPC Document 311 Filed 08/23/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

KATHERINE MUSLOW AND §
MEREDITH CUNNINGHAM § Civil Action No. 19-11793
§
Plaintiffs, § SECTION “M”
v. § JUDGE BARRY W. ASHE
§

BOARD OF SUPERVISORS OF LOUISIANA § MAG. DIV (2)

STATE UNIVERSITY AND AGRICULTURAL§ MAGISTRATE JUDGE

AND MECHANICAL COLLEGE, THOMAS § DONNA PHILLIPS CURRAULT
SKINNER, LARRY HOLLIER, AND JON
HARMAN, and

CARLTON “TREY” JONES, III

SL Lr LI

Defendants.
MOTION TO ENROLL AS ADDITIONAL COUNSEL

NOW INTO COURT, through undersigned counsel, come Plaintiffs, Katherine Muslow
and Meredith Cunningham, who respectfully request that David Gremillion (#36480), be allowed
to enroll as trial counsel of record in the above-captioned matter.

WHEREFORE, Plaintiffs pray this Honorable Court grant the Motion to Enroll David
Gremillion (#36480) as trial counsel of record for Plaintiffs, Katherine Muslow and Meredith
Cunningham.

Respectfully submitted:

KOEPPEL, LLC

/S/ Peter S. Koeppel
Peter S. Koeppel (#1465)

Natasha Z. Wilson (#22672)
Franz L. Zibilich (#14914)
2030 Saint Charles Avenue
New Orleans, Louisiana 70130
Telephone: (504) 598-1000
Facsimile: (504) 524-1024

psk@koeppelllc.com
psens@koeppelllc.com
Case 2:19-cv-11793-BWA-DPC Document 311 Filed 08/23/21 Page 2 of 2

Attorneys for Plaintiffs, Katherine Muslow and
Meredith Cunningham

CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a copy of the foregoing has been filed
using the Court’s CM/ECF system, which will send a service copy to all counsel of record.

This 23" day of August, 2021.

/S/ Peter S. Koeppel
